Exhibit 10.1

Execution Copy

 

--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------

Between

WEST COAST HITECH L.P.

and

ADVANCED MICRO DEVICES, INC.

Dated as of November 15, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page ARTICLE I DEFINITIONS

SECTION 1.01.

 

Certain Defined Terms

   1

SECTION 1.02.

 

Interpretation and Rules of Construction

   6 ARTICLE II PURCHASE AND SALE

SECTION 2.01.

 

Purchase and Sale of the Shares

   7

SECTION 2.02.

 

Purchase Price

   7

SECTION 2.03.

 

Closing

   7

SECTION 2.04.

 

Closing Deliveries by the Company

   7

SECTION 2.05.

 

Closing Deliveries by the Investor

   8

SECTION 2.06.

 

Adjustments to Purchase Price

   8 ARTICLE III

REPRESENTATIONS AND WARRANTIES

OF THE COMPANY

SECTION 3.01.

 

Good Standing of the Company

   8

SECTION 3.02.

 

Good Standing of Subsidiaries

   8

SECTION 3.03.

 

Capitalization

   9

SECTION 3.04.

 

Authorization of Agreements; Enforceability

   9

SECTION 3.05.

 

Authorization of the Shares

   9

SECTION 3.06.

 

S-3 Eligibility as Well-Known Seasoned Issuer

   9

SECTION 3.07.

 

Registration Statement and Prospectus

   9

SECTION 3.08.

 

Pending Proceedings and Examinations

   10

SECTION 3.09.

 

Independent Accountants

   10

SECTION 3.10.

 

Financial Statements

   10

SECTION 3.11.

 

Stock Options

   10

SECTION 3.12.

 

No Material Adverse Change in Business

   11

SECTION 3.13.

 

Absence of Defaults and Conflicts

   11

SECTION 3.14.

 

Absence of Proceedings

   11

SECTION 3.15.

 

Absence of Further Requirements

   11

SECTION 3.16.

 

Absence of Labor Dispute

   12

SECTION 3.17.

 

Intellectual Property

   12

SECTION 3.18.

 

Absence of Manipulation

   12

SECTION 3.19.

 

Possession of Authorizations

   12

SECTION 3.20.

 

Title to Property

   13

 

i



--------------------------------------------------------------------------------

SECTION 3.21.

 

Investment Company Act

   13

SECTION 3.22.

 

Not a Real Property Holding Company

   13

SECTION 3.23.

 

Environmental Laws

   13

SECTION 3.24.

 

ERISA

   13

SECTION 3.25.

 

Foreign Corrupt Practices Act

   13

SECTION 3.26.

 

Tax Returns

   13

SECTION 3.27.

 

Insurance

   13

SECTION 3.28.

 

Internal Controls

   14

SECTION 3.29.

 

Compliance with the Sarbanes-Oxley Act

   14

SECTION 3.30.

 

Registration Rights

   14

SECTION 3.31.

 

Money Laundering Laws

   14

SECTION 3.32.

 

Officer’s Certificates

   14 ARTICLE IV

REPRESENTATIONS AND WARRANTIES

OF THE INVESTOR

SECTION 4.01.

 

Due Organization of the Investor

   14

SECTION 4.02.

 

Authorization of Agreements; Enforceability

   14

SECTION 4.03.

 

Absence of Conflicts

   15

SECTION 4.04.

 

Absence of Proceedings

   15

SECTION 4.05.

 

Absence of Further Requirements

   15 ARTICLE V ADDITIONAL AGREEMENTS

SECTION 5.01.

 

Conduct of Business Prior to the Closing

   15

SECTION 5.02.

 

Registration Statement

   16

SECTION 5.03.

 

Additional Authorizations

   16

SECTION 5.04.

 

Access to Information

   16

SECTION 5.05.

 

Confidentiality

   17

SECTION 5.06.

 

Notification of Certain Matters

   17

SECTION 5.07.

 

Authorization for Listing

   17

SECTION 5.08.

 

Use of Proceeds

   17

SECTION 5.09.

 

Registration Rights Agreement

   17 ARTICLE VI CONDITIONS TO CLOSING

SECTION 6.01.

 

Conditions to Obligations of the Company

   18

SECTION 6.02.

 

Conditions to Obligations of the Investor

   19

 

ii



--------------------------------------------------------------------------------

ARTICLE VII TERMINATION

SECTION 7.01.

 

Termination

   20

SECTION 7.02.

 

Effect of Termination

   20 ARTICLE VIII GENERAL PROVISIONS

SECTION 8.01.

 

Expenses

   21

SECTION 8.02.

 

Notices

   21

SECTION 8.03.

 

Public Announcements

   22

SECTION 8.04.

 

Severability

   22

SECTION 8.05.

 

Entire Agreement

   22

SECTION 8.06.

 

Assignment

   22

SECTION 8.07.

 

Amendment

   23

SECTION 8.08.

 

Waiver

   23

SECTION 8.09.

 

Survival of Representations and Warranties

   23

SECTION 8.10.

 

No Third Party Beneficiaries

   23

SECTION 8.11.

 

Governing Law; Arbitration; Waiver of Jury Trial

   23

SECTION 8.12.

 

Currency

   25

SECTION 8.13.

 

Counterparts

   25

 

Exhibit A

   –    Form of Latham & Watkins LLP Opinion

Exhibit B

   –    Form of Opinion of Company’s General Counsel

 

iii



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT, dated as of November 15, 2007 (this “Agreement”),
between West Coast Hitech L.P. (the “Investor”), an exempted limited partnership
organized under the laws of the Cayman Islands, acting through its general
partner, West Coast Hitech G.P., Ltd., and Advanced Micro Devices, Inc., a
Delaware corporation (the “Company”).

WHEREAS, the Company desires to issue and sell to the Investor, and the Investor
desires to purchase from the Company, pursuant to the terms and conditions set
forth in this Agreement, 49,000,000 shares (the “Shares”) of the common stock,
par value $0.01 per share (“Common Stock”), of the Company; and

WHEREAS, on or prior to the date hereof, the Company has filed an Automatic
Shelf Registration Statement (as defined herein).

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, the Company
and the Investor hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Certain Defined Terms. For purposes of this Agreement:

“Action” means any claim, action, suit, arbitration, inquiry, grievance,
proceeding, hearing, investigation, or administrative decision-making or
rulemaking process by or before any Governmental Authority.

“Affiliate” means, with respect to the Company, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, the Company, and with respect to the Investor,
means the Investor’s immediate parent company and any direct or indirect
subsidiary of such parent company.

“Aggregate Purchase Price” means the product of (a) the number of Shares to be
purchased pursuant to this Agreement and (b) the Purchase Price.

“Agreement” or “this Agreement” shall have the meaning set forth in the
Preamble, and shall include the Exhibits hereto and all amendments hereto made
in accordance with the provisions hereof.

“Authorization” means any permit, license, consent, exemption, franchise,
authorization or other approval from any Person or any permit, license, consent,
exemption, franchise, authorization or other approval from, or any required
filing with or notification to, any Governmental Authority.

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement,” as defined in Rule 405 under the Securities Act.



--------------------------------------------------------------------------------

“Business” means the business of providing semiconductor solutions for the
computing, graphics and consumer electronics markets throughout the world, as
described in the Prospectus and as currently conducted by the Company.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in The City of New
York, NY, London, England or Abu Dhabi, the United Arab Emirates.

“Closing” shall have the meaning set forth in Section 2.03.

“Closing Date” shall have the meaning set forth in Section 2.03.

“Code” means the Internal Revenue Code of 1986.

“Common Stock” shall have the meaning set forth in the Recitals.

“Company” shall have the meaning set forth in the Preamble.

“Company Closing Certificate” means a certificate, dated the Closing Date,
executed by a duly authorized officer of the Company certifying to the matters
set forth in Section 6.02(a).

“Confidentiality Agreement” means that certain Reciprocal Confidentiality
Agreement between the Investor’s parent company and the Company, dated as of
April 1, 2007.

“control” (including the terms “controlled by” and “under common control with”)
means, the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract or
otherwise, including, without limitation, the ownership, directly or indirectly,
of securities having the power to elect a majority of the board of directors or
similar body governing the affairs of such Person.

“DTC” means The Depository Trust Company, its nominees and their respective
successors.

“DTC Participant” means a Person that is entitled to deposit securities with DTC
in its capacity as a “participant,” as defined in and pursuant to DTC’s
governing documents.

“Encumbrance” means any Lien, violation, charge, lease, license, encumbrance,
adverse claim, reversion, reverter, restrictive covenant, condition or
restriction of any kind, including any restriction on the use, voting, transfer,
receipt of income or other exercise of any attributes of ownership.

“Environment” means surface waters, groundwaters, soil, subsurface strata and
ambient air.

 

2



--------------------------------------------------------------------------------

“Environmental Laws” means all Laws, now or hereafter in effect and as amended,
relating to the Environment, health, safety, natural resources or Hazardous
Materials, including CERCLA; the Resource Conservation and Recovery Act, 42
U.S.C. §§ 6901 et seq.; the Hazardous Materials Transportation Act, 49 U.S.C.
§§ 6901 et seq.; the Clean Water Act, 33 U.S.C. §§ 1251 et seq.; the Toxic
Substances Control Act, 15 U.S.C. §§ 2601 et seq.; the Clean Air Act, 42 U.S.C.
§§ 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. §§ 300f et seq.; the
Atomic Energy Act, 42 U.S.C. §§ 2011 et seq.; the Federal Insecticide, Fungicide
and Rodenticide Act, 7 U.S.C. §§ 136 et seq.; and the Federal Food, Drug and
Cosmetic Act, 21 U.S.C. §§ 301 et seq.

“Exchange Act” means the Securities Exchange Act of 1934.

“Exon-Florio Provision” means Section 721 of the Defense Production Act of 1950.

“GAAP” means United States generally accepted accounting principles in effect
from time to time applied consistently throughout the periods involved.

“Governmental Authority” means any United States or foreign federal, national,
supranational, state, provincial, municipal, local, territorial or similar
government, governmental, regulatory, legislative, taxing or administrative
authority, agency or commission or any court, tribunal, or judicial or arbitral
body.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

“Grant Date” means, with respect to a Stock Option, the date on which the grant
of such Stock Option was, by its terms, to be effective.

“Hazardous Materials” means (a) petroleum and petroleum products, radioactive
materials, asbestos-containing materials, urea formaldehyde foam insulation,
transformers or other equipment that contain polychlorinated biphenyls and radon
gas, (b) any other chemicals, materials or substances defined as or included in
the definition of “hazardous substances,” “hazardous wastes,” “hazardous
materials,” “extremely hazardous wastes,” “restricted hazardous wastes,” “toxic
substances,” “toxic pollutants,” “contaminants” or “pollutants,” or words of
similar import, under any applicable Environmental Law, and (c) any other
chemical, material or substance that is regulated by any Environmental Law.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

“Intellectual Property” means (a) patents, patent applications and statutory
invention registrations, (b) trademarks, service marks, domain names, trade
dress, logos, trade names, corporate names and other identifiers of source or
goodwill, including registrations and applications for registration thereof,
(c) mask works and copyrights, including copyrights in computer software, and
registrations and applications for registration thereof, and (d) confidential
and proprietary information, including trade secrets, know-how and invention
rights.

“Investor” shall have the meaning set forth in the Preamble.

 

3



--------------------------------------------------------------------------------

“Investor Closing Certificate” means a certificate, dated the Closing Date,
executed by a duly authorized officer of the Investor certifying to the matters
set forth in Section 6.01(a).

“Investor Expenses” means an amount equal to $14,624,050 to reimburse Investor
for expenses incurred in connection with the transactions contemplated by this
Agreement.

“Law” means any federal, national, supranational, state, provincial, local or
similar statute, law, ordinance, regulation, rule, code, order, or rule of law
(including common law) of any United States or foreign jurisdiction, and any
judicial or administrative interpretation thereof, including any Governmental
Order.

“Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, absolute or contingent, matured or unmatured or determined or
determinable, including those arising under any Law (including any Environmental
Law), Action or Governmental Order and those arising under any contract,
agreement, arrangement, commitment or undertaking.

“Lien” means any security interest, pledge, hypothecation, mortgage, or lien
(including environmental and tax liens).

“Material Adverse Effect” means any circumstance, change in or effect on the
Business, the Company or any Subsidiary that, individually or in the aggregate
with all other circumstances, changes in, or effects on the Business, the
Company or any Subsidiary: (a) is materially adverse to the condition, financial
or otherwise, or to the earnings, business affairs, or properties of the Company
and its Subsidiaries, taken as one enterprise; whether or not arising in the
ordinary course of business, or (b) could reasonably be expected to materially
and adversely affect the consummation of the transactions contemplated in this
Agreement or the performance by the Company of its obligations hereunder.

“Material Contract” means, as to the Company, any agreement required under the
Securities Act to be filed as an exhibit to the Registration Statement,
including, with respect to each such agreement, any and all amendments,
modifications, supplements, renewals or restatements thereof.

“Money Laundering Laws” means applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970 or
the Laws administered or promulgated by, or Actions of, the United States Office
of Foreign Asset Controls, or similar Laws of any jurisdiction.

“Permitted Investor Assignee” means any Affiliate of the Investor that is,
directly or indirectly, wholly-owned by the parent company of the Investor to
which the Investor assigns this Agreement or any of its rights and obligations
hereunder.

“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization or other entity, as
well as any syndicate or group that would be deemed to be a Person under
Section 13(d)(3) of the Exchange Act.

 

4



--------------------------------------------------------------------------------

“Prospectus” means the prospectus, including the Prospectus Supplement thereto
and the documents incorporated by reference therein, which is included in the
Registration Statement.

“Prospectus Supplement” means the prospectus supplement that relates to the
issuance and sale of the Shares, and which shall be filed with the SEC in
accordance with Rule 424(b) under the Securities Act.

“Purchase Price” shall have the meaning set forth in Section 2.02.

“Purchase Price Bank Account” means a bank account in the United States to be
designated by the Company in a written notice to the Investor prior to the
Closing.

“Registration Expenses” means all costs and expenses incurred in connection with
the preparation and filing of the Registration Statement, the Prospectus, and
any Prospectus Supplement, including, without limitation, all registration,
qualification and filing fees, printing expenses, blue sky fees and expenses,
and the expense of any special audit or review by the Company’s auditors of the
Company’s financial statements incident to or required in connection with any
the preparation and filing of the Registration Statement. Registration Expenses
shall not include the Investor Expenses.

“Registration Statement” means the Company’s Automatic Shelf Registration
Statement filed by the Company on November 15, 2007, including the Prospectus
contained therein and all documents that are incorporated by reference or deemed
incorporated by reference therein under the Securities Act or the Exchange Act,
and all exhibits and schedules thereto.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933.

“Shares” shall have the meaning set forth in the Recitals.

“Significant Subsidiary” means any Subsidiary that is a significant subsidiary
of the Company under Rule 1-02(w) of SEC Regulation S-X.

“Stock Option Plans” means the Company’s 2004 Equity Incentive Plan and the
Company’s Employee Stock Purchase Plan.

“Stock Options” means options to purchase Common Stock pursuant to the Stock
Option Plans, and other options granted to employees and directors of the
Company that are outstanding as of the date hereof.

“Subsidiary” or “Subsidiaries” means any and all corporations, partnerships,
limited liability companies, joint ventures, associations and other entities
controlled by the Company, directly or indirectly.

 

5



--------------------------------------------------------------------------------

“Tax Returns” means any return, declaration, report, election, claim for refund
or information return or other statement or form relating to Taxes, filed or
required to be filed with any government or taxing authority, including any
schedule or attachment thereto or any amendment thereof.

“Taxes” means any and all taxes, fees, levies, duties, tariffs, imposts, and
other charges of any kind (together with any and all interest, penalties,
additions to tax and additional amounts imposed with respect thereto) imposed by
any Governmental Authority, including taxes or other charges on or with respect
to income, franchises, windfall or other profits, gross receipts, property,
intangible property, excise, sales, use, capital stock, accumulation of
earnings, payroll, employment, social security, workers’ compensation,
unemployment compensation, or net worth; taxes or other charges in the nature of
excise, withholding, ad valorem, stamp, transfer, value added, or gains taxes;
license, registration and documentation fees; and customs’ duties, tariffs, and
similar charges. It also includes any withholding taxes which the Company or any
of its Subsidiaries is required by any Governmental Authority to withhold on
behalf of any Person, and to remit to any Governmental Authority.

“Termination Date” shall have the meaning set forth in Section 7.01(d).

SECTION 1.02. Interpretation and Rules of Construction. In this Agreement,
except to the extent otherwise provided or that the context otherwise requires:

(a) when a reference is made in this Agreement to an Article, Recital, Section,
or Exhibit, such reference is to an Article, Recital or Section of, or an
Exhibit to, this Agreement unless otherwise indicated;

(b) the table of contents and headings for this Agreement are for reference
purposes only and do not affect in any way the meaning or interpretation of this
Agreement;

(c) whenever the words “include,” “includes” or “including” are used in this
Agreement, they are deemed to be followed by the words “without limitation”;

(d) the words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement;

(e) all terms defined in this Agreement have the defined meanings when used in
any certificate or other document made or delivered pursuant hereto, unless
otherwise defined therein;

(f) the definitions of terms contained in this Agreement are applicable to the
singular as well as the plural forms of such terms;

(g) any Law defined or referred to herein or in any agreement or instrument that
is referred to herein means such Law or statute as from time to time amended,
modified or supplemented, including by succession of comparable successor Laws;

 

6



--------------------------------------------------------------------------------

(h) when any Law referred to herein by its statutory title includes a delegation
of authority to an administrative agency to promulgate rules and regulations
implementing such Law, any reference to such Law herein by its statutory title
means such Law and all such rules and regulations so promulgated;

(i) references to a Person are also to its successors and permitted assigns;

(j) the use of “or” is not intended to be exclusive unless expressly indicated
otherwise; and

(k) all references to the word “state” include the Commonwealth of Puerto Rico
and all territories of the United States.

ARTICLE II

PURCHASE AND SALE

SECTION 2.01. Purchase and Sale of the Shares. Upon the terms and subject to the
conditions of this Agreement, at the Closing, the Company shall issue to the
Investor (or to a Permitted Investor Assignee), and the Investor (or such
Permitted Investor Assignee) shall purchase, accept and acquire from the
Company, the Shares.

SECTION 2.02. Purchase Price. The purchase price per share for the Shares shall
be $12.70 (the “Purchase Price”).

SECTION 2.03. Closing. Subject to the terms and conditions of this Agreement,
the issuance, sale and purchase of the Shares contemplated by this Agreement
shall take place at a closing (the “Closing”) to be held at the opening of
business in New York on the first Business Day after the date hereof (the
“Closing Date”), or at such other date and time as the Company and the Investor
may mutually agree upon in writing.

SECTION 2.04. Closing Deliveries by the Company. At the Closing, the Company
shall deliver or cause to be delivered to the Investor or its designated
custodian:

(a) the Shares in book entry form delivered into the account of DTC or a DTC
Participant custodian designated by the Investor;

(b) the executed Company Closing Certificate;

(c) a receipt for the Aggregate Purchase Price less the Investor Expenses; and

(d) a true and complete copy, certified by the Secretary or an Assistant
Secretary of the Company, of the resolutions duly and validly adopted by the
board of directors of the Company evidencing its authorization of the execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby.

 

7



--------------------------------------------------------------------------------

SECTION 2.05. Closing Deliveries by the Investor. At the Closing, the Investor
shall deliver to the Company:

(a) the Aggregate Purchase Price, less the Investor Expenses, by wire transfer
in immediately available funds to the Purchase Price Bank Account;

(b) the executed Investor Closing Certificate; and

(c) a true and complete copy, certified by an authorized representative of the
general partner of the Investor, of the resolutions duly and validly adopted by
the board of directors of the general partner of the Investor evidencing the
Investor’s authorization of the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby.

SECTION 2.06. Adjustments to Purchase Price. The Purchase Price shall be
adjusted to reflect appropriately the effect of any stock split, reverse stock
split, stock dividend (including any dividend or distribution of securities
convertible into Common Stock), extraordinary cash dividends, reorganization,
recapitalization, reclassification, combination, exchange of shares or other
like change with respect to Common Stock occurring on or after the date hereof
and prior to the Closing.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

OF THE COMPANY

As an inducement to the Investor to enter into this Agreement, the Company
hereby represents and warrants to the Investor as follows:

SECTION 3.01. Good Standing of the Company. The Company has been duly organized
and is validly existing as a corporation in good standing under the laws of the
State of Delaware and has all necessary corporate power and authority to enter
into this Agreement, to carry out its obligations hereunder, to consummate the
transactions contemplated hereby, and to own, lease and operate its properties,
and to conduct the Business; and the Company is duly qualified as a foreign
corporation to transact business and is in good standing in each other
jurisdiction in which such qualification is required, except where the failure
so to qualify or to be in good standing would not, individually or in the
aggregate, result in a Material Adverse Effect.

SECTION 3.02. Good Standing of Subsidiaries. Each of the Subsidiaries has been
duly organized and is validly existing as a corporation in good standing under
the laws of the jurisdiction of its incorporation, has corporate power and
authority to own, lease and operate its properties, and to conduct its business
as described in the Prospectus, and is duly qualified as a foreign corporation
to transact business and is in good standing in each jurisdiction in which such
qualification is required, except where the failure so to qualify or to be in
good standing would not, individually or in the aggregate, result in a Material
Adverse Effect; except for (i) AMD Belgium N.V., six shares of which are owned
by an individual, Thomas M. McCoy, (ii) AMD Fab 36 LLC & Co. KG, 18.1818% of
which is owned by unaffiliated third parties, (iii) ATI Technologies (Finland)
Oy, 3.8% of which is owned by unaffiliated third parties, and (iv) Commercial
Valley Realty Holding Inc., 50% of which is owned by unaffiliated third parties,
all of the issued and outstanding capital stock of each such Subsidiary has been
duly authorized and

 

8



--------------------------------------------------------------------------------

validly issued, is fully paid and non-assessable and, except as set forth in the
Prospectus, all outstanding capital stock of each Subsidiary is owned by the
Company, directly or through Subsidiaries, and is free and clear of any
Encumbrance, except for all shares or interests of AMD Fab 36 LLC & Co KG, AMD
Fab 36 Holding Gmbh, AMD Fab 36 Admin and AMD Fab 36 LLC, which are pledged to
lenders in connection with the Euro 700 Million Term Loan Facility Agreement for
Fab 36 LLC and Co KG dated April 21, 2004.

SECTION 3.03. Capitalization. The capital stock of the Company conforms in all
material respects to the description thereof contained in the Prospectus. The
shares of issued and outstanding capital stock of the Company have been duly
authorized and validly issued and are fully paid and non-assessable. As of
November 1, 2007, there were 554,642,636 shares of Common Stock issued and
outstanding. Since November 1, 2007, the Company has not issued any shares of
Common Stock except under the Stock Option Plans or pursuant to contractual
rights described in the Prospectus, and since November 1, 2007, except pursuant
to the Stock Option Plans, the Company has not granted or issued any, and except
as described in the Prospectus, there do not exist any, options, warrants or
other rights to purchase, agreements or obligations to issue, or rights to
convert any obligations into or exchange any securities for, shares of capital
stock or ownership interests in the Company.

SECTION 3.04. Authorization of Agreements; Enforceability. Each of this
Agreement, the performance by the Company of its obligations hereunder, and the
consummation by the Company of the transactions contemplated hereby, have been
duly authorized by all requisite corporate action on the part of the Company.
This Agreement has been validly executed and delivered by the Company and
constitutes a valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms, except as enforcement may be limited
by general principles of equity, whether applied in a court of law or a court of
equity, and by applicable bankruptcy, insolvency and similar Laws affecting
creditors’ rights and remedies generally.

SECTION 3.05. Authorization of the Shares. The Shares have been duly authorized
for issuance and sale to the Investor pursuant to this Agreement and, when
issued and delivered by the Company pursuant to this Agreement against payment
of the consideration set forth herein, will be validly issued, fully paid and
non-assessable. The issuance of the Shares pursuant to this Agreement is not
subject to the preemptive or other similar rights of any securityholder of the
Company.

SECTION 3.06. S-3 Eligibility as Well-Known Seasoned Issuer. The Company meets
the requirements for use of Form S-3 under the Securities Act and the Company is
a “well-known seasoned issuer” as defined in Rule 405 under the Securities Act.
The Company is not an “Ineligible Issuer” (as defined in Rule 405 under the
Securities Act) without taking account of any determination by the SEC pursuant
to Rule 405 that it is not necessary that the Company be considered an
Ineligible Issuer.

SECTION 3.07. Registration Statement and Prospectus. The Company has filed the
Registration Statement with the SEC and has delivered a copy thereof to the
Investor. The Registration Statement became effective upon filing, remains
effective, and no stop order suspending the effectiveness of the Registration
Statement has been issued under the Securities

 

9



--------------------------------------------------------------------------------

Act and no proceedings for that purpose have been instituted or are pending or,
to the knowledge of the Company, are contemplated by the SEC. The Registration
Statement, as of the date hereof, meets the requirements set forth in Rule
415(a)(1)(x) under the Securities Act. The Company will file the Prospectus
Supplement with the SEC pursuant to Rule 424(b) under the Securities Act. On
each effective date thereof, and on the Closing Date, the Registration Statement
did, and when the Prospectus Supplement is first filed in accordance with Rule
424(b) under the Securities Act, and on the Closing Date, the Prospectus will
comply in all material respects with the applicable requirements of the
Securities Act and the Exchange Act; on each effective date thereof, on the date
hereof, and on the Closing Date, the Registration Statement did not and will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein not misleading, and on the date of any filing pursuant to Rule 424(b),
and on the Closing Date, the Prospectus will not include any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

SECTION 3.08. Pending Proceedings and Examinations. The Registration Statement
is not the subject of a pending proceeding or examination under Section 8(d) or
8(e) of the Securities Act, and the Company is not the subject of a pending
proceeding under Section 8A of the Securities Act in connection with the
offering of the Shares. The Company is not aware of any circumstances that would
give rise to such proceeding, examination or proceeding.

SECTION 3.09. Independent Accountants. The accountants who certified the
financial statements and supporting schedules included in the Prospectus are
independent public accountants as required by the Securities Act and the
Exchange Act and the rules and regulations of the SEC thereunder.

SECTION 3.10. Financial Statements. The financial statements included or
incorporated by reference in the Prospectus, together with the related schedules
and notes, present fairly in all material respects the financial condition,
results of operations and cash flows of the Company and its consolidated
Subsidiaries at the dates indicated, and said financial statements have been
prepared in conformity with GAAP (except as otherwise noted therein).

SECTION 3.11. Stock Options. With respect to the Stock Options, (i) each Stock
Option designated by the Company at the time of grant as an “incentive stock
option,” as defined in the Code so qualifies, (ii) each grant of a Stock Option
was duly authorized no later than the Grant Date by all necessary corporate
action, including, as applicable, approval by the board of directors of the
Company (or a duly constituted and authorized committee thereof) and any
required stockholder approval by the necessary number of votes, (iii) each such
grant was made in accordance with the terms of the Stock Option Plans, the
Exchange Act, and all other Laws and regulations of the New York Stock Exchange
and any other exchange on which Company securities are traded, (iv)(A) the per
share exercise price of each Stock Option was equal to or greater than the fair
market value of a share of Common Stock on the applicable Grant Date or (B) if
the per share exercise price was not equal to or greater than the fair market
value of a share of Common Stock on the applicable Grant Date, the appropriate
accounting charges were taken in the Company’s financial statements, and
(v) each such grant was properly accounted for in accordance with GAAP in the
financial statements (including the related notes)

 

10



--------------------------------------------------------------------------------

of the Company and disclosed in the Company’s filings with the SEC in accordance
with the Exchange Act and other applicable Laws. The Company has not knowingly
granted, and there is no and has been no policy or practice of the Company of
granting, Stock Options prior to, or otherwise coordinating the grant of Stock
Options with the release or other public announcement of material information
regarding the Company or its Subsidiaries or their results of operations or
prospects.

SECTION 3.12. No Material Adverse Change in Business. Except as otherwise
disclosed in the Prospectus, since the respective dates as of which information
is given in the Prospectus, (i) the Company has conducted its Business only in
the ordinary course, consistent with past practice, (ii) there has been no
Material Adverse Effect and (iii) there has been no dividend or distribution of
any kind declared, paid or made by the Company on any class of its capital
stock.

SECTION 3.13. Absence of Defaults and Conflicts. The Company is not in material
default under any Material Contract. The execution and delivery by the Company
of this Agreement, the compliance by the Company with all the provisions hereof,
the performance by the Company of all of its obligations hereunder, the
consummation of the transactions contemplated hereby, and the delivery of the
Shares by the Company pursuant to this Agreement will not: (i) conflict with or
constitute a breach of any of the terms or provisions of, or a default under,
the charter or by-laws or other constituent documents of the Company or any of
its Subsidiaries, any Material Contract, or any other indenture, loan agreement,
mortgage, lease or other agreement or instrument that is material to the Company
and its Subsidiaries, taken as a whole, to which the Company or any of its
Subsidiaries is a party or by which the Company or any of its Subsidiaries or
their respective property is bound; (ii) materially violate or conflict with any
Law applicable to the Company, any of its Subsidiaries or their respective
property; (iii) result in the imposition or creation of (or the obligation to
create or impose) any material Encumbrance under any agreement or instrument to
which the Company or any of its Subsidiaries is a party or by which the Company
or any of its Subsidiaries or their respective property is bound; or (iv) result
in the suspension, termination or revocation of any material Authorization of
the Company or any of its Subsidiaries or any other impairment of the rights of
the holder of any such material Authorization.

SECTION 3.14. Absence of Proceedings. To the knowledge of the Company, except as
disclosed in the Prospectus, which descriptions are accurate in all material
respects, there is no Action before or brought by any Governmental Authority,
now pending or threatened against or affecting the Company or any Subsidiary,
which is reasonably likely to result in a Material Adverse Effect.

SECTION 3.15. Absence of Further Requirements. To the knowledge of the Company,
the execution, delivery and performance by the Company of this Agreement, the
compliance by the Company with all of the provisions hereof and the consummation
of the transactions contemplated hereby do not and will not require any further
Authorization of any Governmental Authority, except (i) such as have been
previously obtained and will be in full force and effect as of the Closing, and
(ii) compliance by the Company with its obligations under the Securities Act and
the Exchange Act.

 

11



--------------------------------------------------------------------------------

SECTION 3.16. Absence of Labor Dispute. No significant unfair labor practice
complaint is pending against the Company or any of its Subsidiaries or, to the
knowledge of the Company, threatened against any of them, before the National
Labor Relations Board or any similar Governmental Authority and no significant
Action arising out of or under any collective bargaining agreement is pending
against the Company or any of its Subsidiaries or, to the knowledge of the
Company, threatened against any of them; and no material labor dispute with the
employees of the Company or any Subsidiary exists or, to the knowledge of the
Company, is imminent.

SECTION 3.17. Intellectual Property. The Company and its Subsidiaries own,
possess, license or have other rights to use all Intellectual Property necessary
for the conduct of Business, except where the failure to own or possess or
otherwise be able to acquire such Intellectual Property would not, singly or in
the aggregate, result in a Material Adverse Effect. Except as set forth in the
Prospectus: (i) to the knowledge of the Company, there is no material
infringement by third parties of any such Intellectual Property; (ii) to the
knowledge of the Company, there is no pending or threatened action, suit,
proceeding or claim by others challenging the rights of the Company or any of
its Subsidiaries in or to any such Intellectual Property; (iii) to the knowledge
of the Company, there is no pending or threatened Action by others challenging
the validity or scope of any such Intellectual Property; (iv) to the knowledge
of the Company, there is no pending or threatened Action by others that the
Company infringes or otherwise violates any patent, trademark, copyright, trade
secret or other proprietary rights of others; (v) to the knowledge of the
Company, there is no U.S. patent or published U.S. patent application which
contains claims that dominate or may dominate any Intellectual Property owned by
or licensed to the Company or any of its Subsidiaries or that interferes with
the issued or pending claims related to any such Intellectual Property; and
(vi) there is no prior art of which the Company is aware that may render any
U.S. patent held by the Company or any of its Subsidiaries invalid or any U.S.
patent application held by the Company or any of its Subsidiaries unpatentable
which has not been disclosed to the U.S. Patent and Trademark Office, except for
the foregoing items set forth in clauses (i) through (vi) of this subparagraph,
which would not, individually or in the aggregate, result in a Material Adverse
Effect.

SECTION 3.18. Absence of Manipulation. The Company has not taken, nor will the
Company take, directly or indirectly, any action which is designed to or which
has constituted or which would be expected to cause or result in stabilization
or manipulation of the price of any security of the Company to facilitate the
sale or resale of the Shares.

SECTION 3.19. Possession of Authorizations. The Company and its Subsidiaries
possess such Authorizations of the appropriate Governmental Authorities as are
necessary to conduct the Business, except where the failure so to possess would
not, singly or in the aggregate, result in a Material Adverse Effect; the
Company and its Subsidiaries are in compliance with the terms and conditions of
all such Authorizations, except where the failure so to comply would not, singly
or in the aggregate, result in a Material Adverse Effect; all of such
Authorizations are valid and in full force and effect, except when the
invalidity of such Authorizations or the failure of such Authorizations to be in
full force and effect would not, singly or in the aggregate, result in a
Material Adverse Effect; and no event has occurred, nor have the Company or any
of its Subsidiaries received any notice of any Actions relating to the
revocation or modification of any such Authorizations which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
result in a Material Adverse Effect.

 

12



--------------------------------------------------------------------------------

SECTION 3.20. Title to Property. Each of the Company and its Subsidiaries owns,
licenses or leases all such properties as are necessary and material to the
conduct of the Business.

SECTION 3.21. Investment Company Act. The Company is not required, and upon the
issuance and sale of the Shares as herein contemplated and the application of
the net proceeds therefrom to the capital or any other accounts of the Company
will not be required, to register as an “investment company” under the
Investment Company Act of 1940.

SECTION 3.22. Not a Real Property Holding Company. The Company is not a “United
States real property holding corporation” within the meaning of
Section 897(c)(2) of the Code.

SECTION 3.23. Environmental Laws. Except as disclosed in the Prospectus,
(i) neither the Company nor any of its Subsidiaries has violated any
Environmental Laws, (ii) the Company has established an internal compliance
program to ensure compliance by the Company and its Subsidiaries with all
Environmental laws, and (iii) to the Company’s knowledge, there are no
circumstances that can reasonably be expected to form the basis of any Action
under any Environmental Law, except for such violations or Actions which, singly
or in the aggregate, would not result in a Material Adverse Effect.

SECTION 3.24. ERISA. Neither the Company nor any of its Subsidiaries has
violated any provisions of the Employee Retirement Income Security Act of 1974,
as amended, except for violations which, singly or in the aggregate, would not
result in a Material Adverse Effect.

SECTION 3.25. Foreign Corrupt Practices Act. Neither the Company nor any of its
Subsidiaries has violated in any material respects any provisions of the Foreign
Corrupt Practices Act of 1977.

SECTION 3.26. Tax Returns. All Tax Returns required to be filed by the Company
and each of its Subsidiaries in any jurisdiction have been filed, other than
those filings being contested in good faith, and all material Taxes due pursuant
to such Tax Returns or pursuant to any assessment received by the Company or any
of its Subsidiaries have been paid, other than those being contested in good
faith and for which adequate reserves have been provided.

SECTION 3.27. Insurance. The Company and each of its Subsidiaries maintain
insurance covering their properties, operations, personnel and businesses. Such
insurance insures against such losses and risks as are adequate in accordance
with customary industry practice to protect the Company and each of its
Subsidiaries and its businesses. Neither the Company nor any of its Subsidiaries
has received notice from any insurer or agent of such insurer that substantial
capital improvements or other expenditures will have to be made in order to
continue such insurance. All such insurance is outstanding and duly in force on
the date hereof and as of the Closing.

 

13



--------------------------------------------------------------------------------

SECTION 3.28. Internal Controls. The Company and each of its Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

SECTION 3.29. Compliance with the Sarbanes-Oxley Act. There is and has been no
failure on the part of the Company or any of the Company’s directors or
officers, in their capacities as such, to comply in all material respects with
any provision of the Sarbanes-Oxley Act of 2002, including Section 402 thereof
related to loans and Sections 302 and 906 related to certifications.

SECTION 3.30. Registration Rights. Except as disclosed in the Prospectus, there
are no persons or entities with registration or other similar rights to require
the Company to file any registration statement or to include any securities in
any registration statement filed by the Company or in any offering made pursuant
to any such registration statement.

SECTION 3.31. Money Laundering Laws. The Business is, and has been conducted at
all times in compliance with all Money Laundering Laws and no Action by or
before any court or Governmental Authority or any arbitrator involving the
Company with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.

SECTION 3.32. Officer’s Certificates. Any certificate signed by any officer of
the Company or any of its Subsidiaries delivered to the Investor or to counsel
for the Investor shall be deemed a representation and warranty by the Company to
the Investor as to the matters covered thereby.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

OF THE INVESTOR

As an inducement to the Company to enter into this Agreement, the Investor
hereby represents and warrants to the Company as follows:

SECTION 4.01. Due Organization of the Investor. The Investor has been duly
organized and is validly existing as an exempted limited partnership in under
the laws of the Cayman Islands and has all necessary power and authority to
enter into this Agreement, to carry out its obligations hereunder, and to
consummate the transactions contemplated hereby.

SECTION 4.02. Authorization of Agreements; Enforceability. Each of this
Agreement, the performance by the Investor of its obligations hereunder, and the
consummation by the Investor of the transactions contemplated hereby have been
duly authorized by all requisite action on the part of the general partner of
the Investor. This Agreement has been

 

14



--------------------------------------------------------------------------------

validly executed and delivered by the Investor and constitutes valid and binding
obligations of the Investor, enforceable against the Investor in accordance with
its terms, except as enforcement may be limited by general principles of equity
whether applied in a court of law or a court of equity, and by applicable
bankruptcy, insolvency and similar Laws affecting creditors’ rights and remedies
generally.

SECTION 4.03. Absence of Conflicts. The execution and delivery by the Investor
of this Agreement, the compliance by the Investor with all the provisions
hereof, the performance by the Investor of all of its obligations hereunder, and
the consummation of the transactions contemplated hereby will not: (i) conflict
with or constitute a breach of any of the terms or provisions of the partnership
agreement or other constituent documents of the Investor; or (ii) materially
violate or conflict with any Law applicable to the Investor.

SECTION 4.04. Absence of Proceedings. To the knowledge of the Investor, there is
no Action before or brought by any Governmental Authority now pending against or
affecting the Investor which could reasonably be expected to materially and
adversely affect the consummation of the transactions contemplated in this
Agreement or the performance by the Investor of its obligations hereunder.

SECTION 4.05. Absence of Further Requirements. To the knowledge of the Investor,
the execution, delivery and performance by the Investor of this Agreement and
the compliance by the Investor with all of the provisions hereof and the
consummation of the transactions contemplated hereby do not and will not require
any further Authorization of any Governmental Authority, except such as have
been previously obtained and will be in full force and effect as of the Closing.

ARTICLE V

ADDITIONAL AGREEMENTS

SECTION 5.01. Conduct of Business Prior to the Closing. The Company covenants
and agrees that, between the date hereof and the time of the Closing, neither
the Company nor any Subsidiary shall conduct its business other than in the
ordinary course and consistent with the Company’s and such Subsidiary’s prior
practice. Without limiting the generality of the foregoing, the Company
covenants and agrees that between the date hereof and the time of the Closing,
without the prior written consent of the Investor, neither the Company nor any
Subsidiary will:

(a) adopt or propose any change in its charter or by-laws;

(b) merge or consolidate with any other Person or acquire a material amount of
assets from any other Person outside the ordinary course;

(c) sell, lease, license or otherwise dispose of any material assets or property
except (i) pursuant to existing contracts or commitments, (ii) in the ordinary
course consistent with past practice, or (iii) sales of material amounts of
equipment and sales of common stock of Spansion, Inc.;

 

15



--------------------------------------------------------------------------------

(d) issue or sell any shares of Common Stock or any securities convertible into
or exchangeable for shares of Common Stock, other than (i) grants or sales of
Common Stock, restricted stock units, or options to purchase Common Stock
pursuant to the Stock Option Plans in the ordinary course of business consistent
with past practice, (ii) shares of Common Stock issued upon exercise or vesting
of employee stock options or restricted stock units that are described in the
Prospectus and are outstanding at the date hereof or upon exercise or vesting of
employee stock options or restricted stock units that are granted after the date
hereof pursuant to the Stock Option Plans in the ordinary course of business
consistent with past practice, or (iii) shares of Common Stock issued upon
conversion of any convertible securities outstanding as of the date hereof and
described in the Prospectus;

(e) knowingly take or omit to take or agree or commit to take or omit to take
any action that would make any representation or warranty of the Company
hereunder inaccurate at, or as of any time prior to, the Closing;

(f) take any action or enter into any agreement that could reasonably be
expected to jeopardize or materially delay the consummation of the Closing;

(g) take any action that could constitute a default under, a termination (other
than a termination in accordance with the terms thereof) of, or a breach of any
Material Contracts; or

(h) agree or commit to do any of the foregoing.

SECTION 5.02. Registration Statement. The Company will use all reasonable
efforts to ensure that the Registration Statement remains effective from the
date of this Agreement until the Closing to allow the completion of the publicly
registered sale of the Shares pursuant to this Agreement.

SECTION 5.03. Additional Authorizations. In the event that Governmental
Authorities shall request or require, whether prior to or after the Closing,
that the Investor or the Company apply for any additional Authorizations,
including Authorizations pursuant to the HSR Act or the Exon-Florio Provision,
the Company and Investor shall cooperate to secure any such Authorizations. Each
party hereto agrees to make promptly all appropriate filings and to supply as
promptly as practicable to the appropriate Governmental Authorities any
additional information and documentary material that may be requested in
connection with obtaining such Authorizations of Governmental Authorities that
may be or become necessary with respect to the transactions contemplated hereby.

SECTION 5.04. Access to Information. From the date of this Agreement and through
the Closing, upon reasonable notice, the Company shall cause its officers,
directors, employees, agents, representatives, accountants and counsel, and
shall cause its Subsidiaries and each of its Subsidiaries’ officers, directors,
employees, agents, representatives, accountants and counsel to: (i) afford the
officers, employees, agents, accountants, counsel, and representatives of the
Investor reasonable access, during normal business hours, to the offices,
properties, other facilities, books and records of the Company and each of its
Subsidiaries and to those officers,

 

16



--------------------------------------------------------------------------------

directors, employees, agents, accountants and counsel of the Company and of each
of its Subsidiaries who have any knowledge relating to the Company, or any of
its Subsidiaries and (ii) furnish to the officers, employees, agents,
accountants, counsel and representatives of the Investor such additional
financial and operating data and other information regarding the assets,
properties, liabilities and goodwill of the Company, its Subsidiaries and their
respective businesses and strategic plans and intentions (or legible copies
thereof) as the Investor may from time to time reasonably request.

SECTION 5.05. Confidentiality. All confidential information furnished to a party
or its advisor by a party or its advisor in connection with the transactions
contemplated hereby shall be subject to, and the recipient of such information
shall hold all such information in confidence in accordance with, the provisions
of the Confidentiality Agreement. The parties agree that Investor is an
“Authorised Recipient,” as defined in the Confidentiality Agreement, and
Investor agrees to be bound by the terms thereof.

SECTION 5.06. Notification of Certain Matters.

(a) Each party shall give prompt notice to the other (and subsequently keep the
other party informed on a current basis) upon its becoming aware of the
occurrence or existence of any fact, event or circumstance that (i) has resulted
in or is reasonably likely to result in any Material Adverse Effect, or
(ii) would cause or would be reasonably likely to cause the failure of any of
the conditions set forth in Article VI of this Agreement.

(b) Prior to the Closing, the Company shall promptly notify the Investor in
writing of any event that shall occur or condition that shall exist as a result
of which it is necessary to amend or supplement the Registration Statement or
Prospectus, in order to make the statement therein, in the light of the
circumstances as of each effective date of the Registration Statement or
Prospectus or as of the Closing, not misleading, or if, in the reasonable
opinion of counsel to the Investor, it is necessary to amend or supplement the
Registration Statement or Prospectus to comply with applicable Law, the Company
shall forthwith prepare and furnish, at it own expense, either amendments or
supplements to the Registration Statement or Prospectus so that the statements
in the Registration Statement or Prospectus as so amended or supplemented will
not, in the light of the circumstances at the Closing, be misleading or so that
the Registration Statement or Prospectus will comply with applicable Law.

(c) The delivery of any notice pursuant to this Section shall not limit or
affect the remedies available to any party hereunder.

SECTION 5.07. Authorization for Listing. The Company shall cause the Shares to
be authorized for listing on the New York Stock Exchange upon notice of
issuance.

SECTION 5.08. Use of Proceeds. The Company will not use the net proceeds from
the sale of Shares hereunder for any purposes other than lawful and authorized
corporate purposes.

SECTION 5.09. Registration Rights Agreement. Within ten Business Days after the
Company receives written notice from the Investor that the Investor has received
the opinion of Shearman & Sterling LLP, or such other counsel of comparable
reputation, that the Investor

 

17



--------------------------------------------------------------------------------

may be deemed an “affiliate” of the Company (as such term is defined in Rule 144
under the Securities Act) as a result of any action or event that has been
directly or indirectly caused by the Company or any of its Affiliates, including
without limitation any stock repurchase or redemption by or on behalf of the
Company or any of its Affiliates, unless Latham & Watkins LLP or such other
counsel of comparable reputation provides an opinion to the Investor and the
Company that the Investor is not such an affiliate, the Company and the Investor
shall enter into a registration rights agreement with respect to the Shares
which shall be substantially similar in all material respects to the
registration rights agreement dated as of August 14, 2007 between the Company
and Lehman Brothers Inc. (the “Prior Agreement”), except that such registration
rights agreement shall provide that: (i) the Filing Deadline (as such term is
defined in the Prior Agreement) shall be 30 days after the date of execution
thereof (subject to customary deferral rights); (ii) the Effectiveness Deadline
(as such term is defined in the Prior Agreement) shall be 90 days after the
execution thereof; (iii) the Company shall be permitted to include other
securities in the shelf registration statement, provided, however, that this
shall not reduce the number of Shares to be included in the shelf registration
statement or delay the sale of the Shares through the shelf registration
statement; (iv) the concepts of additional interest and registration defaults
shall be deleted; and (v) the Investor shall be permitted to assign its rights
under such registration rights agreement (A) to any of its Affiliates or (B) to
the lenders under the debt financing facility proposed to be entered into by the
Investor to finance its purchase of the Shares hereunder, provided that Investor
shall only be permitted to assign such rights to the lenders in the event of a
foreclosure event under such facility, and provided that Investor shall be
permitted to assign its rights under clause (B) hereof only if such foreclosing
lenders are represented by counsel of international reputation and such counsel
renders an opinion to the Company that registration under the Securities Act is
necessary for such lenders to sell such securities to the public in the United
States without violating Section 5 of the Securities Act.

ARTICLE VI

CONDITIONS TO CLOSING

SECTION 6.01. Conditions to Obligations of the Company. The obligations of the
Company to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or written waiver, at or prior to the Closing, of
each of the following conditions:

(a) Representations, Warranties and Covenants. (i) The representations and
warranties of the Investor contained in this Agreement shall have been true and
correct in all material respects when made and shall be true and correct in all
material respects as of the Closing, except to the extent such representations
and warranties are as of another date, in which case, such representations and
warranties shall be true and correct in all material respects as of that date,
(ii) the covenants and agreements contained in this Agreement to be complied
with by the Investor on or before the Closing shall have been complied with in
all material respects, and (iii) the Investor will have delivered to the Company
the executed Investor Closing Certificate;

(b) Registration Statement Effective. The Registration Statement shall remain
effective, and no stop order suspending the effectiveness of the Registration
Statement shall have been issued by the SEC, provided that this condition will
be deemed to be satisfied with respect to the obligations of the Company if the
Company has breached its obligations under Section 5.02; and

 

18



--------------------------------------------------------------------------------

(c) No Injunction. There shall not be any Governmental Order in effect that
enjoins, prohibits, or materially alters the terms of the transactions
contemplated by this Agreement.

SECTION 6.02. Conditions to Obligations of the Investor. The obligations of the
Investor to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or written waiver, at or prior to the Closing, of
each of the following conditions:

(a) Representations, Warranties and Covenants. (i) The representations and
warranties of the Company contained in this Agreement (x) that are not qualified
by “materiality,” “material adverse effect” or “Material Adverse Effect” shall
have been true and correct in all material respects when made and shall be true
and correct in all material respects as of the Closing with the same force and
effect as if made as of the Closing and (y) that are qualified by “materiality,”
“material adverse effect” or “Material Adverse Effect” shall have been true and
correct when made and shall be true and correct as of the Closing with the same
force and effect as if made as of the Closing, except in each instance to the
extent such representations and warranties are as of another date, in which
case, such representations and warranties shall be true and correct as of that
date; provided, however, that the condition set forth in this Section 6.02(a)(i)
shall be deemed satisfied unless any failure to meet the foregoing standards
constitutes, either individually or in the aggregate, a Material Adverse Effect;
(ii) the covenants and agreements contained in this Agreement to be complied
with by the Company on or before the Closing shall have been complied with in
all material respects; and (iii) the Company will have delivered to the Investor
the executed Company Closing Certificate;

(b) No Material Adverse Effect. There shall not exist, and no event or events
shall have occurred which, individually or in the aggregate, have had, or would
be reasonably likely to have, a Material Adverse Effect;

(c) Registration Statement Effective. The Registration Statement shall remain
effective, and no stop order suspending the effectiveness of the Registration
Statement shall have been issued by the SEC;

(d) No Injunction. There shall not be any Governmental Order in effect that
enjoins, prohibits, or materially alters the terms of the transactions
contemplated by this Agreement; and

(e) Legal Opinion. The Investor shall have received from Latham & Watkins, LLP,
counsel to the Company a written legal opinion, addressed to the Investor and
dated as of the date of the Closing, in the form of Exhibit A, and the Investor
shall have received from the general counsel to the Company a written legal
opinion, addressed to the Investor and dated as of the date of the Closing, in
the form of Exhibit B.

 

19



--------------------------------------------------------------------------------

ARTICLE VII

TERMINATION

SECTION 7.01. Termination. This Agreement may be terminated at any time prior to
the Closing:

(a) by the Investor if, between the date hereof and the Closing: (i) a Material
Adverse Effect has occurred, or (ii) the Company or any Significant Subsidiary
makes a general assignment for the benefit of creditors, or any proceeding shall
be instituted by or against the Company or any Significant Subsidiary seeking to
adjudicate any of them as bankrupt or insolvent, or seeking any of their
liquidation, winding up or reorganization, or seeking any arrangement,
adjustment, protection, relief or composition of any of their debts under any
Law relating to bankruptcy, insolvency or reorganization;

(b) by the Investor, if (i) the Company shall have breached any representation,
warranty, covenant or agreement set forth in this Agreement, (ii) such breach or
misrepresentation is not cured within 20 days after the Company receives written
notice thereof from the Investor (or such shorter period between the date of
such notice and the Closing) and (iii) such breach or misrepresentation would
cause any of the conditions set forth in Section 6.02(a) not to be satisfied;

(c) by the Company, if (i) the Investor shall have breached any representation,
warranty, covenant or agreement set forth in this Agreement, (ii) such breach or
misrepresentation is not cured within 20 days after the Investor receives
written notice thereof from the Company (or such shorter period between the date
of such notice and the Closing) and (iii) such breach or misrepresentation would
cause any of the conditions set forth in Section 6.01(a) not to be satisfied;

(d) by either the Company or the Investor if the Closing shall not have occurred
by November 23, 2007 (the “Termination Date”); provided, however, that the right
to terminate this Agreement under this paragraph (d) shall not be available to
any party whose failure to fulfill any obligation under this Agreement shall
have been the principal cause of, or shall have resulted in, the failure of the
Closing to occur on or prior to such date;

(e) by either the Investor or the Company in the event that any Governmental
Authority shall have issued a Governmental Order or taken any other action
restraining, enjoining or otherwise prohibiting, or altering, materially and
adversely (to the Investor and the Company, respectively), the material terms
of, the transactions contemplated by this Agreement and such Governmental Order
shall have become final and nonappealable; or

(f) by the mutual written consent of the Company and the Investor.

SECTION 7.02. Effect of Termination. In the event of termination of this
Agreement as provided herein, this Agreement shall forthwith become void and
there shall be no liability on the part of either party hereto except (i) as set
forth in Sections 5.06 and 8.01 and (ii) that nothing herein shall relieve
either party from liability for any breach of this Agreement that occurred
before such termination.

 

20



--------------------------------------------------------------------------------

ARTICLE VIII

GENERAL PROVISIONS

SECTION 8.01. Expenses. Except as otherwise specified in this Agreement, all
costs and expenses, including fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the
transactions contemplated by this Agreement shall be paid by the party incurring
such costs and expenses, whether or not the Closing shall have occurred. The
Registration Expenses shall be borne by the Company.

SECTION 8.02. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by an internationally recognized overnight courier service, or by
facsimile to the respective parties hereto at the following addresses (or at
such other address for a party as shall be specified in a notice given in
accordance with this Section):

 

  (a) if to the Company:

Advanced Micro Devices, Inc.

One AMD Place, P.O. Box 3453

Sunnyvale, CA 94088-3453

Fax: (512) 602-4999

Attention:    General Counsel

with a copy to:

Latham & Watkins LLP

140 Scott Drive

Menlo Park, CA 94025

Facsimile: (650) 463-2600

Attention:    Tad J. Freese

                     Christopher Kaufman

 

  (b) if to the Investor:

P.O. Box 45005

Abu Dhabi, United Arab Emirates

Facsimile:     (+971) 2 616 0155

Attention:     Shahzad Khan

 

21



--------------------------------------------------------------------------------

with a copy to:

Shearman & Sterling LLP

525 Market Street

San Francisco, CA 94105

Facsimile: (415) 616-1199

Attention:     Mark K. Hyland

                      John D. Wilson

and with a copy to:

Akin Gump Strauss Hauer & Feld LLP

590 Madison Ave

New York, NY 10022

Attention: Steven M. Pesner

Fax: (212) 872-1002

SECTION 8.03. Public Announcements. Neither party hereto shall make, or cause to
be made, any press release or public announcement in respect of this Agreement
or the transactions contemplated hereby or which refer to the other party hereto
or otherwise communicate with any news media regarding any of the foregoing
without, to the extent practicable, the prior written consent of the other party
(such consent not to be unreasonably withheld or delayed), and the parties
hereto shall cooperate as to the timing and contents of any such press release,
public announcement or communication. However, nothing in this Section will
prevent any party from issuing any press release or making any filing when
required by Law or by the rules of any securities exchange on which securities
of the party or an Affiliate are listed.

SECTION 8.04. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any Law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect for so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to either party hereto. Upon a determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an enforceable manner
in order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

SECTION 8.05. Entire Agreement. This Agreement and the Confidentiality Agreement
constitute the entire agreement of the parties hereto with respect to the
subject matter hereof and thereof and supersede all prior agreements and
undertakings, both written and oral, among the Company, the Investor with
respect to the subject matter hereof and thereof.

SECTION 8.06. Assignment. Except as provided in Section 5.09, this Agreement may
not be assigned by operation of law or otherwise without the express written
consent of the other party (which consent may be granted or withheld in the sole
discretion of such other party) and any such assignment or attempted assignment
without such consent shall

 

22



--------------------------------------------------------------------------------

be void; provided, however, that the Investor may assign this Agreement or any
of its rights and obligations hereunder to one or more Permitted Investor
Assignees without the consent of the Company, and upon assignment of all of the
rights and obligations hereunder to one or more such Permitted Investor
Assignees, such Permitted Investor Assignees will assume all of the Investor’s
obligations hereunder.

SECTION 8.07. Amendment. This Agreement may not be amended or modified except
(i) by an instrument in writing signed by, or on behalf of, the Company and the
Investor or (ii) by a waiver in accordance with Section 8.08.

SECTION 8.08. Waiver. Either party to this Agreement may (i) extend the time for
the performance of any of the obligations or other acts of the other party,
(ii) waive any inaccuracies in the representations and warranties of the other
party contained herein or in any document delivered by the other party pursuant
hereto, or (iii) waive compliance with any of the agreements of the other party
or conditions to such party’s obligations contained herein. Any such extension
or waiver shall be valid only if set forth in an instrument in writing signed by
the party that is giving the waiver. Any waiver of any term or condition shall
not be construed as a waiver of any subsequent breach or a subsequent waiver of
the same term or condition, or a waiver of any other term or condition of this
Agreement. The failure of either party hereto to assert any of its rights
hereunder shall not constitute a waiver of any of such rights. All rights and
remedies existing under this Agreement are cumulative to, and not exclusive of,
any rights or remedies otherwise available.

SECTION 8.09. Survival of Representations and Warranties. The representations
and warranties of the Company and the Investor contained in this Agreement shall
expire at the Closing; provided, however, that (i) the representations and
warranties made by the Company pursuant to Sections 3.04 and 3.05 shall survive
indefinitely, and (ii) nothing set forth in this Agreement shall limit or
preclude the Investor from enforcing any rights it may have pursuant to
applicable securities Laws in connection with its purchase of the Shares from
the Company.

SECTION 8.10. No Third Party Beneficiaries. This Agreement shall be binding upon
and inure solely to the benefit of the parties hereto and their respective
successors and permitted assigns and nothing herein, express or implied, is
intended to or shall confer upon any other Person any legal or equitable right,
benefit or remedy of any nature whatsoever, under or by reason of this
Agreement.

SECTION 8.11. Governing Law; Arbitration; Waiver of Jury Trial.

(a) This Agreement shall be governed by, and construed in accordance with, the
Laws of the State of New York applicable to contracts executed in and to be
performed in that State, without regard to principles of the conflict of laws.

(b) Any dispute arising out of or in connection with this Agreement or any
transactions contemplated hereby, including without limitation a breach,
default, or misrepresentation or failure to agree pursuant to any provision
which expressly requires mutual agreement among the parties, shall, after the
unsuccessful negotiation in good faith by the parties

 

23



--------------------------------------------------------------------------------

hereto, be referred to and finally resolved by arbitration in London, England,
under the London Court of the International Arbitration Rules, as then in
effect, which rules are deemed to be incorporated by reference into this
Section. Such arbitration shall be the exclusive manner pursuant to which any
dispute shall or may be resolved. Any party may notify another party(ies) in
writing of the existence of a dispute, following which notice the disputing
parties shall negotiate to attempt to settle the dispute amicably. In the event
the parties fail to settle the dispute, any party may refer the dispute to
arbitration at any time after 30 days following the date of the written notice
of the existence of the dispute. Such arbitration shall be presided over by
three arbitrators. One arbitrator shall be appointed by a party or parties in
dispute, and one shall be appointed by the other party or parties in dispute.
The third arbitrator shall be appointed by the first two arbitrators. In the
event of the failure of either side in dispute to appoint an arbitrator or in
the event of the failure of the first two arbitrators to agree on the third
arbitrator within thirty (30) days after their appointment, that arbitrator
shall be appointed in accordance with the London Court of International
Arbitration Rules. Hearings in such arbitration proceeding shall commence within
sixty (60) days of the selection of the arbitrators or as soon thereafter as the
arbitrators determine. The arbitrators shall use their best efforts to deliver
their opinion within 60 days after the completion of the arbitration hearings.
The arbitrators’ decision shall be final and binding upon the parties, and may
be entered and enforced in any court of competent jurisdiction by any of the
parties. The arbitrators shall have the power to grant temporary, preliminary
and permanent relief, including, without limitation, injunctive relief and
specific performance. Unless otherwise ordered by the arbitrators pursuant to
the terms hereof, the arbitrators’ expenses shall be shared equally by the
Company, on the one hand, and the Investor on the other hand. In furtherance of
the foregoing, each of the parties hereto (i) submits to the jurisdiction of the
courts of England located in London, England over any suit, action or proceeding
with respect to enforcement of any arbitral award or decision rendered in
accordance with the foregoing provisions and (ii) waives any objection that it
may have to the venue of any suit, action or proceeding with respect to
enforcement of any arbitral award or decision rendered in accordance with the
foregoing provisions in the courts of England located in London, England. For
the avoidance of doubt, where an arbitral tribunal is appointed under this
Agreement, the whole of its award shall be deemed for the purposes of the New
York Convention on the Recognition and Enforcement of Foreign Arbitral Awards of
1958 to be contemplated by this Agreement (and judgment on any such award may be
entered in accordance with the provisions set forth in this Section). Without
limiting the foregoing, the Investor hereby irrevocably waives any claim to
sovereign immunity in regard to any judicial proceedings ancillary to an
arbitration hereunder, including, without limitation, immunity from any judicial
proceeding to compel arbitration, for interim relief in and of arbitration, or
to enforce any arbitral award, immunity from service of process, immunity from
jurisdiction of any court, and immunity of any of its property from execution.

(c) The parties hereto agree that the process by which any arbitral or other
proceedings (“proceedings”) in England are begun may be served on them by being
delivered to Law Debenture Corporate Services Limited or their registered
offices for the time being and by giving notice in accordance with Section 8.02.
If Law Debenture Corporate Services Limited is not or ceases to be effectively
appointed to accept service of process in England on any party’s behalf, such
party shall immediately appoint a further person in England to accept service of
process on its behalf. If within 15 days of notice from a party requiring
another party to appoint a person in England to accept service of process on its
behalf the other party fails to do so, the party shall be entitled to appoint
such a person by written notice to the other party. Nothing in this paragraph
shall affect the right of the parties to serve process in any other manner
permitted by law.

 

24



--------------------------------------------------------------------------------

(d) Subject to the terms of this Agreement, each of the parties hereto consents
generally in respect of any proceedings to the giving of any relief or the issue
of any process in connection with such proceedings including, without
limitation, the making, enforcement or execution against any property
whatsoever, irrespective of its use or intended use, of any order or judgment
which is made or given in such proceedings.

SECTION 8.12. Currency. Unless otherwise specified in this Agreement, all
references to currency, monetary values and dollars set forth herein shall mean
United States (U.S.) dollars and all payments hereunder shall be made in United
States dollars.

SECTION 8.13. Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission or portable document format (“.pdf”)) in
one or more counterparts, and by the different parties hereto in separate
counterparts, each of which when executed shall be deemed to be an original, but
all of which taken together shall constitute one and the same agreement.

[Remainder of this page intentionally left blank]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Investor have caused this Agreement to
be executed as of the date first written above by their respective officers
thereunto duly authorized.

 

ADVANCED MICRO DEVICES, INC. By:   /s/ Harry A. Wolin   Name: Harry A. Wolin  
Title: Senior Vice President, General Counsel and Secretary INVESTOR West Coast
Hitech L.P. By:   West Coast Hitech G.P., Ltd.,   its general partner, By:   /s/
Shahrad Ahmed Fhan   Name: Shahrad Ahmed Fhan   Title: Director

Stock Purchase Agreement Signature Page